DETAILED ACTION
This action is responsive to the Application filed 08/03/2021.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Objections
Claim 10, 19 are objected to because of the following informalities:  the syntax in terms of “to set a schedules” (claim 10, line 9) exhibits a incorrect plural form; and the syntax of “WieBand” (claim 19, line 4) exhibits a misspelling issue.  Appropriate correction is recommended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 13 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 14 of U.S. Patent No. 11,112,169 (hereinafter ‘169) 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1						‘169 claim 1
smart home controller refrigerator, comprising: 
one or more storage spaces to refrigerate or freeze contents;
one or more doors that open or close the storage spaces; and
a control interface provided on the one or more doors and having a controller configured to control a home appliance provided external to the refrigerator, 
the controller including
smart home controller refrigerator, comprising: one or 
more storage spaces to refrigerate or freeze contents; one 
or more doors that open or close the storage spaces; and 
a control interface provided on the one or more doors and having a controller configured to control a home 
appliance provided external to the refrigerator, the 
controller including
a control protocol communication unit configured to receive control information from an external server or a portable device to control the home appliance;
a storage unit that stores the control information;
a control protocol communication unit configured to 
receive control information from an external server or a portable device to control the home appliance; a storage unit that stores the control information;
an operation protocol communication unit that generates an operation signal based on the control information; and
a signal transmitting unit that transmits the operation signal
 to the home appliance.
an operation protocol communication unit that generates 
an operation signal based on the control information; 
a signal transmitting unit that transmits the operation 
signal to the home appliance.


	Hence, instant claim 1 is deemed an obvious variant to ‘169 claim 1.
	Instant claim 13 (method) recites the exact limitations of instant claim 1, whereas ‘169 claim 14 (method) recites the same limitations of ‘169 claim 1; hence instant (method) claim 13 is deemed obvious over ‘169 (method) claim 14.
Claim 10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 12 of U.S. Patent No. 11,112,169 (hereinafter ‘169) 
		Instant claim 10					‘169 claim 12
method for controlling a smart home controller refrigerator, comprising: transmitting, from a portable device to a 
controller in a refrigerator or an external server, control information to control a home appliance provided 
external to the refrigerator, the control information 
being transmitted in accordance with a first protocol;
method for controlling a smart home controller refrigerator, comprising: transmitting, from a portable device to a 
controller in a refrigerator or an external server, control information to control a home appliance provided external 
to the refrigerator, the control information being 
transmitted in accordance with a first protocol;  
receiving, by the portable device from the controller of the refrigerator or the external server, control result information corresponding to the control information indicating a result
 of an operation signal transferred to control the home 
appliance based on the control information
receiving, by the portable device from the controller of the refrigerator or the external server, control result information corresponding to the control information indicating a 
result of an operation signal transferred to control the home appliance based on the control information,
wherein the control information includes information to
 turn the home appliance on or off, to set a schedule to 
turn the home appliance on or off based on the schedule, 
or to control an operation of the home appliance,
wherein the control information includes information to 
turn the home appliance on or off, to set a schedule to turn the
 home appliance on or off based on the schedule, or to 
control an operation of the home appliance,
wherein the operation signal is a signal transmitted from 
the controller of the refrigerator to the home appliance to 
control the home appliance based on the control 
information, the operation signal being generated 
according to a second protocol that is different than the 
first protocol.
wherein the operation signal is a signal transmitted from the controller of the refrigerator to the home appliance to 
control the home appliance based on the control 
information, the operation signal being generated 
according to a second protocol that is different than the 
first protocol


	Hence, instant claim 10 is considered an obvious variant to ‘169 claim 12.
	Instant dependent claims 2-9, 11-12, 14-20 are therefore unpatentable for being dependent upon a rejected base claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Shin et al, USPubN: 2011/0175742 (herein Shin) in view of Seo et al, USPubN: 2012/0215370 (herein Seo) and Lee et al, 2013/0204448 (herein Lee), further in view of and Park et al, USPubN: 2011/0196547 (herein Park) and KR 100756358, “Home Network System Using Bluetooth and Method Thereof” (translation), 09-10-2007, 11 pgs (herein ‘6358) 
	As per claim 1, Shin discloses a smart home controller refrigerator, comprising: 
	one or more storage spaces (storage chambber – para 0055, 0057, 0108; storage chambers – para 0091) to refrigerate or freeze contents;
	one or more doors that open or close the storage spaces; and
	a control interface (EMS – para 0088, 0089; para 0075-0076; displayed on the EMS – para 0081; para 0108; display 109 – para 0093) provided on the one or more doors (EMS 30, door 100 – Fig. 2; display 109 – Fig. 4 ) and having a controller (controller 35 – para 0088) configured to control a home appliance (washer, dryere, air conditioner, television, cooking device – para 0076; EMS communicates with each of the electric appliances to control it – para 0069 – Note1: refrigerator front display- Fig. 4; para 0108 -  and controller included with EMS – EMS 30, Fig. 2; para 0088 -  Open architecture assembly so that the EMS can control to other applicances – para 0087 -  reads on control interface mounted on door and configured via a controller to control one or more consumer’s appliances not being the refrigerator) provided external to the refrigerator, 
	the EMS controller (para 0101-0102; controller of the EMS – para 0157) including communication unit (unit 104 …  hinge device – para 0110) to send and receive signals (para 0089-0090), the communication unit to receive wireless type information (para 0110) from external devices (para 0110, received power rate information – para 0102-0103; para 0090) and transmit information (para 0101, 0110) for operating an EMS controlled appliance via wires or wirelessly (para 0076-0077).
	A) Shin does not explicitly disclose the EMS controller including
	(i) a control protocol communication unit configured to receive control information from an external server or a portable device to control the home appliance;
	a storage unit that stores the control information;
	(ii) an operation protocol communication unit that generates an operation signal based on the control information; and a signal transmitting unit that transmits the operation signal to the home appliance.
	 As for (ii), 
	Seo discloses a Home Area Network (para 0040-0041) equipped with a EMS and smart metering subsystem (para 0042, 0044, 0046) in connection with power/energy sources (i.e.  smart grid of consumers or residential users) and capable of communicating with residential appliances to control the electric product thereof, where the EMS may operate the electric appliance such as washing or drying machine, AC or cooking appliance or television through a in house network operating via wireless communication (para 0053) to control the home appliance in accordance to user input or setting (para 0057) received via a display console (Fig. 3) provided with the EMS housing (para 0054), where the EMS processes the input, state of power used or supplied or  to control the home appliance	 (para 0059; Fig. 4) such as driving a operational mode for a washing machine (para 0067-0068); hence EMS having a communication unit to send control signals or data to a home appliance other than a refrigerator from a controller console of a EMS is recognized.
	As for (i),
	Lee discloses a Home Area Network (para 0059-0060) having an EMS to support energizing (electricity distributing) for home use (conusmption appliances such as washing or drying machine, AC or cooking appliance or dehumidifier – para 0062) the EMS having display and control unit receiving energy information via the HAN (Fig. 5-7) from grid or energy assistance components such as web service which can be a computer, a mobile device or television (para 0066), whereby energy supply components can be managed via the EMS (para 0078; component 24 – Fig. 8) in real-time to accommodate a consumption component such as an appliance (para 0079);  hence, communication with a external service or mobile device to obtain energy state for a EMS to operate an appliance to respond to need for energy data as received via a HAN from an external server or mobile device is recognized.
	Park discloses receiving user command or reference status via grid smart device (para 0365-0367) associated with management of a EMS and smart grid system (para 0138, para 0115-0116) for real-time support/control (para 0144) of electric appliances (para 0122, 0143) wherein a communication paradigm includes wideband W-CDMA, CDMA or GSM technology for mobile communication or protocols like Zigbee, Bluetooth, Wi-Fi or mesh RF. (para 0334-0336); e.g. the user input from a smard device (mobile terminal, laptop,tablet - para 0380) provide status or command by which a mode of operating a air conditioner is to be carried out (para 0370); hence EMS module receiving command or reference status from a wireless mobile user to operate a appliance using Zigbee, Bluetooth, Wi-Fi or mesh RF technology discloses a protocol communication unit to enable the receiving and transmitting functionality of the EMS to manage energy and operation of appliances.
	Further, ‘6358 discloses applying of Bluetooth protocol between a network controller and appliances (controlled apparatus – bottom pg. 2) being called upon by external or remote controlling entities managed by a Home Network whereby control signals generated remotely are conveyed via the Home network controller (pg. 3) for packet processing (pg. 4) and high-speed transmission to the intended appliances designated to handle realization of the control call, including passing response signal returned from a controlled apparatus/appliance back to the processing portion of the Home Network controller (see Abstract, top pg. 3); where the remote control is passed as packet signals or commands to activate a door opening device (pg. 9) using Bluetooth unit on the Home NW controller to verify then transmit the control command; e.g. as packets destined for actuating a security feature like a front door camera (pg. 4), 
	Therefore, based on functional purports of Shin’s Open architecture (para 0068) to provision for all kinds of appliances and EMS interfacing means (para 0025) to receive operational status (Fig. 8-9) for analysi (Fig. 15, 23, 26) and transmit corrective instructions (Fig. 14-15) to a home appliance in accordance to real-time state of residential energy consumption, electricity demand and operational mode adjusting, where communication can be data received from external devices (Shin: para 0110) using wireless paradigm, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement communication in Shin’s EMS door-attached controller and communication unit thereof so that controller embodiment of the EMS includes 
	(a) a control protocol communication unit – as per Park - configured to receive control information from an external server or a portable device to control the home appliance – as in Lee , the received information subjected to a storage unit where as stored the control information – such as energy/status information from a web server or mobile device as in Lee or Park –  can be analyzed for initiating dispatch of a operation or mode change – as in Seo, Park or Lee  - directed to one or appliances (washing or drying machine, AC or cooking appliance or dehumidifier, television as per Lee) different from a refrigerator;
 	(b) an operation protocol communication unit – as per Park - that generates an operation signal based on the control information; and a signal transmitting unit that transmits the operation signal to the home appliance - as per Lee or Seo – or Home NW Bluetooth controller in ‘6358; because
	appliances control set within a home network rely of very specific communication protocols associated with information and commands transfer and/or receipt by which, respective status of operation of the residential appliances and adjustment or control thereof can be communicated and managed by the energy management approach in Shin so that residential users can be acccommodated with timely and proper appliance response in terms of user settings and conformant operational mode, and by equipping the a smart appliance in the likes of a refrigerator in Shin with communication unit(s) that is/are capable of receiving the appliance status or transmitting commands or settings in a bidirectional manner as set forth above, transmission speed and appropriation of NW resources would be compliant to and benefitting from the reliablity of the very communication protocol of the very network defining the transmission  or receiving path by which the EMS-based infrastructure is configured to operate and communicate; e.g. EMS compliancy with WIFI or GSM wideband  protocol observed in receiving RF type data from remote mobile terminal or external servicing devices or EMS compliancy with a Bluetooth or Zigbee technology endorsed by the local network in carrying out management of home appliances, the Bluetooth communication technology supporting fast speed coupled to short-distance bi-directional processing of packets passed within a home automation framework.
	As per claim 2, Shin does not explicitly disclose ( smart home controller refrigerator of claim 1), wherein the control information includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule, or to control an operation of the home appliance.
	A type of control to open or shut off an appliance component is shown in Shin to prevent loss of cold air (para 0116-0117) or setting a timer to save peak supply of energy (para 0098)
	Use of a communication unit to receive instructions or settings from a user is shown in Seo, the user being one of a mobile device as in Park or Lee (refer to rationale A in claim 1)
	Hence, provision of an action using the EMS support by way of a controller attached with refrigerator means of communication to provide control type message or information directing an appliance to the effect of a turn on/off, scheduling an action or a operation mode would be obvious.
	Based on obvious receiving/transmitting capability of control protocol communication unit as set forth in rationale A from above, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the intended support by the EMS-part of the refrigerator in Shin so that control information directed to the appliances from the refrigerator communication units includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule, or to control an operation of the home appliance as set forth above; because this type of control would fall into the ambit by which EMS operate to fulfill (i) proper balancing between demand of power and state of real-time consumption, and (ii) sustenance of appliance operation in timely accommodating user preferences while minimizing delay and extraneous consumers cost on energy.
	As per claim 3, Shin does not explicitly disclose (smart home controller refrigerator of claim 1) wherein 
	(i) the operation protocol communication unit is configured to communicate based an operation protocol including any one or more of Infrared communication, Zigbee communication, Bluetooth, or UWB (Ultra WideBand), and
	(ii) wherein the signal transmitting unit that transmits the operation signal corresponding to the operation protocol to the home appliance is arranged on the door.
	As for (ii), 
	Communication unit in Shin’s refrigerator is arranged on part of a door upper hinge (unit 104 – Fig. 4), and communication based thereof includes wireless exchange with external devices (para 0110); hence RF wireless being a type of communication protocol similar to cellular GSM is recognized.
	As for (i), 
	Various protocols for configurating communication unit of an EMS for the functionality of receiving and transsmitting data associated with control of home NW managed appliances is shown in Park as RF transmission, UWB, Zigbee or Bluetooh technology (see Park: para 0334-0336) or Bluetooh type Home NW (see ‘6358 Abstract)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to use communication protocols in configuring Shin management of appliances and communication therewith so that a door attached protocol communication unit is configured to communicate based an operation protocol including any one or more of Infrared communication, Zigbee communication, Bluetooth, or UWB (Ultra WideBand) as shown in Park and ‘6358, wherein the transmitting part thereof for transmitting the operation signal corresponding to the operation protocol to the home appliance is arranged on the door as shown in Shin; because of the same reasons and benefits associated with intended functionaly of a protocol communication unit installed with the refrigeration controller embodimentby Shin’s EMS, as set forth with rationale A from above.
	As per claim 7, Shin does not explicitly disclose smart home controller refrigerator of claim 3, wherein 
	the control interface includes a Bluetooth communication interface, and
	wherein the Bluetooth communication interface transmits the operation signal to the home appliance by pairing with the home appliance.
	But based on use of Bluetooth functionality attached with a home network controller to process control signals destined for actuating a appliance type component or feature in ‘6358, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement communication interface in Shin’s refrigerator portion of the EMS so that the EMS control interface includes a Bluetooth communication interface to link with a Home Network controller – as in ‘6358; where the Bluetooth communication interface transmits the operation signal to the home appliance – as per ‘6358 -  by pairing with the home appliance, the latter using packet processing at a Home Network controller as set forth in ‘6358 - when the Bluetooth unit in the Home network controller is turned on to match source/destination included with the control calling message; because
	use of Bluetooth communication interface at the EMS communication means would be compliant with protocol used by the Home network necessarily when packets processing and relevant analytics of control signal calls destined for a given appliance utilizes a Bluetooth unit part of the Home Network controller as set forth above, and Bluetooth-type relaying of control commands can benefit of this technology for its fast speed communication processing which is particularly geared for exploiting (command packet) verifications of short-distance data exchange between controlling entities and the target appliances in accordance to the urgency scenarios such as to timely activate a security aspect of a appliance as set forth in ‘6358.
	As per claims 8-9, Shin discloses smart home controller refrigerator of claim 1, wherein 
	the control protocol communication unit transmits control result information to the external server or the portable device (see response signal sent back from an executing appliance by virtue of Bluetool protocol communication unit in claim 1 and Home Network teaching by ‘6358), the control result information including a result of a generation and a transmission of the operation signal (see transmitting unit per rationale A in claim 1); wherein the control information includes schedule information (refer to rationale in claim 2), and
	wherein the controller (see controller part of a refrigerator EMS) controls the operation protocol communication unit and the signal transmitting unit (refer to rationale A in claim 1) such that the operation signal is transmitted to the home appliance at a time set in the schedule information (refer to claim 2).
	As per claim 13, Shin discloses a method for 
	controlling a smart home controller refrigerator by a controller of a refrigerator that comprises one or more storage spaces to refrigerate or freeze contents and one or more doors that open or close the storage spaces, the controller being provided on the one or more doors, comprising: 
	controlling, by the controller of the refrigerator, a control protocol communication unit to receive control information from an external server or a portable device to control a home appliance provided external to the refrigerator; 
	storing the received control information in a storage unit by the control unit; 
	controlling, by the controller of the refrigerator, an operation protocol communication unit to generate an operation signal based on the control information; and transmitting, by a signal transmitting unit, the operation signal to the home appliance to control the home appliance according to the control information.
	( All of which being addressed in claim 1)
	As per claim 14, Shin discloses method for controlling the smart home controller refrigerator of claim 13, wherein the control information includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule, or to control an operation of the home appliance. (refer to rationale in claim 2)
	As per claim 15, Shin does not explicitly disclose method for controlling the smart home controller refrigerator of claim 13, further comprising:
	controlling the control protocol communication unit to transmit, to the external server or the portable device, control result information that includes a result of a generation and a transmission of the operation signal to the home appliance.
	But use of controller including a protocol communication unit to conform to wireless transmission of user data or settings as well as passing response signal from apparatuses or appliances in accordance to protocol under communication setting of Shin’s EMS controller equipped with the communication unit has been addressed respectively in claim 2 and claim 8.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement controller of the smart refrigerator in Shin so that the protocol communication unit is configured to transmit, to the external server or the portable device, control result information that includes a result of a generation (per rationale in claim 8) and a transmission of the operation signal to the home appliance, the operation signal destined initially to set up an operational mode or user settings (per rationale in claim 2); because
	response data returned from a appliance to a user or a external server can be used as historical data for knowledgebase storage or critical information or indication that enable a user to consider action to remedy to the urgent situation or initiating alarm message to trigger corrective actions by responsible infrastructure services. 
	As per claim 16, Shin discloses smart home controller refrigerator of claim 1, wherein the home appliance is a smart home device configured for wireless control (para 0110).
	As per claim 17, Shin discloses smart home controller refrigerator of claim 16, wherein the home appliance is at least one of a cook top hood (para 0076), air purifier, a television (para 0076), a lamp, an air conditioner (para 0076, 0262), or a motorized window covering.
	As per claims 18-19, Shin does not explicitly disclose smart home controller refrigerator of claim 1, wherein the controller is configured to communicate with the external server or the portable device over a first protocol and communicate with the home appliance over a second protocol different than the first protocol;
	wherein the external server and the portable device are connected to the controller of the refrigerator over Wi-Fi and the home appliance is configured to communicate with the controller of the refrigerator over at least one of infrared signal, Zigbee, Bluetooth, or Ultra WideBand (UWB)
	‘6358 discloses a home NW controller communicate control commands to controlled apparatuses or appliances via a Bluetooth unit included with the NW controller (refer to rationale in claim 7), whereas in Park, receipt of user instruction at a EMS controller includes mobile terminal/device user communicating a mode of operation or settings via protocol of RF broadband of the GSM technology, the same wireless technology being used in Seo by which external services commumicate with the EMS controller, all of which mentioned in rationale A of claim 1.
	Therefore, based on the Home Area Network and EMS support in Shin (para 0063-0073), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement protocol associated with communicating by the EMS with a portable/mobile user and remote server  and protocol setting between the EMS controller with managed appliances under the Home Area Network so that the EMS controller is configured to communicate with the external server or the portable device over a first protocol being a RF wideband GSM technology and communicate with the home appliance over a second protocol applying Bluetooth protocol being different from the GSM/mobile or Home Wifi technology; i.e. the external server and the portable device connected to the controller of the refrigerator over Wi-Fi and the home appliance configured to communicate with the controller of the refrigerator over a Bluetooth processing paradigm; because
	RF broadband technology or wifi protocol facilitate internet communication or packet processing associated with receipt/transmit scenarios of a EMS with external servers or remote locations from which a user (via a wireless device) can interact with a refrigerator settings or directs control over any appliances being managed by the Home Area Network; whereas
	setting of Bluetooth unit along the transmission path from the controller to the managed appliances and the returning path from the managed appliances, would benefit from fast speed and shorter distance and bi-directional processing by the Bluetooth portion of Home Area Network to which the overall aspect of communicating of control signals and receiving response signals by the EMS is being entrusted.
	As per claim 20, Shin discloses smart home controller refrigerator of claim 1, wherein the control information includes at least one of a serial number of the home appliance, a time (para 0097-0098, 0105), a communication protocol of the home appliance, an identifier name of the home appliance, a control function (power saving, reduce consumption – para 0152; para 0103-0104), or a duration (para 0153; refer to a timer scheduling in claim 2).
	Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable (pending resolution of the Double Patenting issue) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the objected to subject matter including:
	(Claim 4) smart home controller refrigerator of claim 3,
	wherein the control interface is configured to receive inputs to control an operation of the refrigerator, wherein the signal transmitting unit includes an infrared light emitter and an infrared light receiver configured to sense a touch on the control interface, and
	wherein the infrared light emitter transmits an infrared signal for controlling the home appliance according to the operating protocol.
	(Claim 5) smart home controller refrigerator of claim 4,
	wherein two or more infrared light emitters are arranged in the control interface, and
wherein at least two of the infrared light emitters are positioned to emit the infrared signal in a different direction from each other
	(Claim 6), smart home controller refrigerator of claim 4,
	when the infrared light emitter transmits the infrared signal according to the operation protocol, the controller controls the infrared light receiver to not sense or process the infrared signal.
The subject matter of claims 10-11 is allowable (pending resolution of the Double Patenting issue), according to the following:
	(claim 10-11) a method for controlling a smart home controller refrigerator, comprising:
	transmitting, from a portable device to a controller in a refrigerator or an external server, control information to control a home appliance provided external to the refrigerator, the control information being transmitted in accordance with a first protocol; and result information corresponding to the control information indicating a result of an operation signal transferred to control the home appliance based on the control information, and
	wherein the control information includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule, or to control an operation of the home appliance, and
	wherein the operation signal is a signal transmitted from the controller of the refrigerator to the home appliance to control the home appliance based on the control information, the operation signal being generated according to a second protocol that is different than the first protocol.
	 wherein the second protocol comprises any one of Infrared communication, Zigbee communication, Bluetooth, or Ultra WideBand (UWB).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Octobre 06, 2022